Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
   The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended the independent claims to read “transmit, subsequently to receiving the first portion of the downlink communication, a first instance of the silencing signal via the shared radio frequency spectrum band based at least in part on the configuration information and a proximity between a first node and a neighboring node.”  In addition, Applicant has cited paragraphs, 0075, 0086, 0087 and 0094, as being support for the amended limitation.  However, after reviewing the cited paragraphs there is support for configuration information and a proximity associated with nodes but there appears to no support for the “transmit, subsequently to receiving the first portion of the downlink communication, a first instance of the silencing signal via the shared radio frequency spectrum band based at least in part on the configuration information and a proximity between a first node and a neighboring node.”  If Applicant believes that the amended limitation is supported in the Spec, Examiner request that Applicant provide additional evidence that supports the amended limitation. 

Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered and are persuasive.  In light of Applicant amendments and arguments, the previous rejections have been withdrawn.  Furthermore, in light of amendments, an additional prior art search has been performed, whereby the results are utilized in the rejection that follows.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	This application currently names joint inventors. In considering patentability of the
claims the examiner presumes that the subject matter of the various claims was
commonly owned as of the effective filing date of the claimed invention(s) absent any
evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to
point out the inventor and effective filing dates of each claim that was not commonly
owned as of the effective filing date of the later invention in order for the examiner to
consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2)
prior art against the later invention.

8.	Claims 1-4, 6-8, 11-17, 19-21, 24-25 and 30 and are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US PGPUB 20170353865) in view of in view of Hampel et al (USPGPUB 2017/0171885)

Regarding claim 1, Li et al disclose a method for wireless communication at a
user equipment (UE), comprising:
receiving, from the network device (base station) configuration information for a silencing signal to be transmitted by the UE (see Fig. 4, 7 & 11, receiving from RAT/base station silencing signal w/r additional configuration data, see para: 0036-0038, 0042-0045);
receiving, from the base station, a first portion of a downlink communication
via a shared radio frequency spectrum band (see Fig. 4, 7 & 11, 0037, 0045, 0062,
0063, 0064, first TTI/first portion of DL and Fig. 3, 4, 7 & 11, para: 0047 & 0049, RAT/base station utilizing shared spectrum resource); and
transmitting, subsequent to receiving the first portion of the downlink
communication, a first instance of the silencing signal via the shared radio frequency
spectrum band based at least in part on the configuration information (see para: 0002,
0037 & 0047, sharing resources w/r configuration data, see para: 0063, 0065, 0126,
0133, 0137, following receiving a first TTI, a first silencing signal (first instance)
via shared spectrum.)
Although Li et al fail to teach silencing signal via shared radio spectrum band based at least in part on the configuration information and a proximity between a first node and a neighboring node, in analogous art, Hampel disclose silencing signal via shared radio spectrum band (see Fig. 3, para: 0029, 0039, 0050, silencing signal communicating thru shared spectrum) based at least in part on the configuration information and a proximity between a first node and a neighboring node (see para: 0059, 0064, 0079, silencing signal based on configuration data as well as vicinity among neighboring nodes.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize silencing signal via shared radio spectrum band based at least in part on the configuration information and a proximity between a first node and a neighboring node as taught by Hampel with the teachings of Li for the purpose of further overseeing transmission of messages on silencing signals with minimal, reduced or no interference. 

Regarding claim 2, Li et al further disclose teach receiving, from the 
network device (base station) subsequent to the transmitting the first instance of the silencing signal, a second portion of the downlink communication via the shared radio frequency spectrum band (see para: 0002, 0037 & 0047, sharing resources w/r configuration data, see para: 0063, 0065, 0126, 0133, 0137, following receiving a first TTI, a first silencing signal (first instance) via shared spectrum); and
transmitting, subsequent to  receiving the second portion of the downlink
communication, a second instance of the silencing signal via the shared radio frequency
spectrum band based at least in part on the configuration information (see para: 0002,
0037 & 0047, sharing resources w/r configuration data, see para: 0079, 0114, 0193,
following receiving a second TTI, a second silencing signal (second instance) via
shared spectrum.) 
Although Li et al fail to teach the proximity between the first node and the neighboring node, in analogous art, Hampel disclose the proximity between the first node and the neighboring node (see para: 0029, 0039, 0050, 0059, 0064, silencing signal thru shared spectrum band based on the proximity between the first node and the neighboring node.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the proximity between a first node and a neighboring node as taught by Hampel with the teachings of Li for the purpose of further overseeing transmission of messages on silencing signals with minimal, reduced or no interference. 

Regarding claim 3, Li et al disclose transmitting, to the network device (base station) an indication of the neighboring node (see para: 0047, indication of additional nearby device via indicator) based at least in part on a presence of the neighboring node on the shared radio frequency spectrum band (see para: 0008-0010, 0037, 0069),                       wherein the configuration information for the silencing signal is received responsive to the indication of the neighboring node (see para: 008, 0047, 0096, 0103, silencing signal w/r to indication of nearby (neighbor) device.)

Regarding claim 4, Li el al further disclose wherein the identifying the presence
of the neighboring node (see para: 0104, neighboring device determined) comprises:
sensing energy from the neighboring node that is above an interference
threshold of the UE (see Fig. 4 & 7, para: 0096-0100, 0120, 0130, QoS threshold
(sensor headroom)/sensor power exceeded.)

Regarding claim 6, Li el al further disclose transmitting an indication of the
silencing signal to the neighboring node for use in a listen before talk (LBT) procedure
at the neighboring node (see para: 0124, 0125, communicating a silencing signal to
nearby device w/r for use in LBT procedure.)

Regarding claim 7, Li el al further disclose wherein the configuration information
is provided separately for each of two or more beams used for communications
between the UE and the network device (base station) (see Fig. 4, beams utilized between UE and network device/base station.)

Regarding claim 8, Li el al further disclose wherein the configuration information
corresponds to a first beam that is associated with a synchronization signal block (SSB)
transmitted by the network device (base station) (see para: 0047, beam associated with synch signal (SS/BCH).)

Regarding claim 11, Li el al further disclose wherein the configuration
information includes an indication of wireless resources for transmission of the silencing
signal (see para: 0009, 0010, 0215, resources utilized for communication
associated with silencing signal.)

Regarding claim 12, Li et al further disclose wherein the indication of wireless
resources includes one or more of a starting slot of the silencing signal, a starting
symbol of the silencing signal (see para: 0126, 0137, 0146, 0152, 0153, 0215),
a periodicity for transmitting instances of the silencing signal (see para: 0125, 0127,
0175, 0214), an end symbol of the silencing signal, or any combinations thereof.

Regarding claim 13, Li el al further disclose wherein the configuration
information is received in radio resource control (RRC) signaling, in a medium access
control (MAC) control element, in a downlink control information communication from

the network device (base station), or any combinations thereof (see Fig. 3, para: 0049, RRC signaling and MAC control element associated with directional communication.)

Regarding claim 14, Li el al disclose A method for wireless communication at a
network device, comprising
transmitting, to a UE, configuration information for a silencing signal to be
transmitted by the UE (see para: 0002, 0008-0010 & 0190, configured information
associated with silencing signal); transmitting a first portion of a downlink communication to the UE via a shared radio spectrum band (see para: 0161, 0209 & 0225, first TTI/first portion w/r to downlink communication to the UE; also see Fig. 3, para: 0047-0049, connection with UE established w/r to shared spectrum); and
transmitting, subsequent to a gap following the first portion that is provided
for an instance of the silencing signal (see abstract, para: 0009, 0010, 0140, 0141 & 0162, gap w/r first/second silencing signal (instance of silencing signal), a second
portion of the downlink communication to the UE (see para: 0063, 0068, 0079, 0209,
0225, second TTI w/r downlink.)
Although Li et al fail to teach wherein the silencing signal is based at least in part on the configuration information and a proximity between a first node and a neighboring node, in analogous art, Hampel disclose wherein the silencing signal is based at least in part on the configuration information and a proximity between a first node and a neighboring node (see para: 0029, 0039, 0050, 0059, 0064, silencing signal thru shared spectrum band based on the configuration data and proximity between the first node and the neighboring node.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize wherein the silencing signal is based at least in part on the configuration information and a proximity between a first node and a neighboring node
as taught by Hampel with the teachings of Li for the purpose of further overseeing transmission of messages on silencing signals with minimal, reduced or no interference. 

Regarding claim 15, Li et al further disclose wherein the downlink
communication includes multiple gaps provided for associated multiple instances of the
silencing signal (see many gaps/intervals (TTIs) associated with first/second
silencing signal (see abstract, para: 0009, 0010, 0140, 0141 & 0162, gap w/r
first/second silencing signal (instance of silencing signal).)

Regarding claim 16, Li el al further disclose comprising:
receiving, from the UE, an indication of a presence of the neighboring node on
the shared radio frequency spectrum band (see para: 0008-0010, 0037, 0069,
presence of another device determined w/r shared band), wherein the configuration
information for the silencing signal is transmitted responsive to the indication of the
neighboring node (see para: 008, 0047, 0096, 0103, silencing signal w/r to
indication of nearby (neighbor) device.)

Regarding claim 17, Li el al further disclose comprising:
configuring the UE with an interference threshold, and wherein the indication
of the presence of the neighboring node indicates that a signal strength of the
neighboring node at the UE is above the interference threshold (see para: 00123, 0125,
0130, signal strength exceeds threshold.)

Regarding claim 19, Li el al further disclose transmitting an indication of the
silencing signal to the neighboring node for use in a listen before talk (LBT) procedure
at the neighboring node (see para: 0124, 0125, communicating a silencing signal to
nearby device w/r for use in LBT procedure.)

Regarding claim 20, Li el al further disclose wherein the configuration
information is provided separately for each of two or more beams used for
communications between the UE and the network device (base station) (see Fig. 4, beams utilized between UE and base station.)

Regarding claim 21, Li el al further disclose wherein the configuration
information corresponds to a first beam that is associated with a synchronization signal
block (SSB) transmitted by the network device (base station) (see para: 0047, beam associated with synch signal (SS/BCH).)

Regarding claim 24, Li el al further disclose wherein the configuration
information includes an indication of wireless resources for transmission of the silencing
signal (see para: 0009, 0010, 0215, resources utilized for communication
associated with silencing signal.)

Regarding claim 25, Li el al further disclose wherein the indication of wireless
resources includes one or more of a starting slot of the silencing signal, a starting
symbol of the silencing signal (see para: 0126, 0137, 0146, 0152, 0153, 0215),
a periodicity for transmitting instances of the silencing signal, an end symbol of the
silencing signal (See para: 0125, 0127, 0175, 0214), or any combinations thereof.

Regarding claim 30, Li et al disclose an apparatus for wireless communication
at a user equipment (UE), comprising:
a processor (see Fig. 3 & 15-20, processor),
memory coupled with the processor (see Fig. 3 & 15-20, para: 0034, memory
coupled with processor); and
instructions stored in the memory and executable by the processor to cause the
apparatus to (see para: 0035, instruction, memory and executable code in form of
instructions):
receive, from the network device (base station), configuration information for a silencing signal to be transmitted by the UE (see Fig. 4, 7 & 11, receiving from RAT/base station silencing signal w/r additional configuration data, see para: 0036-0038, 0042-0045);
receive, from the network device (base station), a first portion of a downlink
communication via a shared radio frequency spectrum band (see Fig. 4, 7 & 11,
receiving from RAT/base station silencing signal w/r additional configuration
data, see para: 0036-0038, 0042-0045); and
transmit, subsequent to the receiving the first portion of the downlink
communication, a first instance of the silencing signal via the shared radio frequency
spectrum band based at least in part on the configuration information (see para:
0002, 0037 & 0047, sharing resources w/r configuration data, see para: 0063, 0065,
0126, 0133, 0137, following receiving a first TTI, a first silencing signal (first
instance) via shared spectrum.)
Although Li et al fail to teach silencing signal via shared radio spectrum band based at least in part on the configuration information and a proximity between a first node and a neighboring node, in analogous art, Hampel disclose silencing signal via shared radio spectrum band (see Fig. 3, para: 0029, 0039, 0050, silencing signal communicating thru shared spectrum: see also see Fig. 3, 4, 7 & 11, para: 0047 & 0049, RAT/base station utilizing shared spectrum resource) based at least in part on the configuration information and a proximity between a first node and a neighboring node (see para: 0059, 0064, 0079, silencing signal based on configuration data as well as vicinity among neighboring nodes.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize silencing signal via shared radio spectrum band based at least in part on the configuration information and a proximity between a first node and a neighboring node as taught by Hampel with the teachings of Li for the purpose of further overseeing transmission of messages on silencing signals with minimal, reduced or no interference. 


9.	Claims 9 and 22 and are rejected under 35 U.S.C. 103 as being unpatentable
over Li et al (US PGPUB 20170353865) in view of Hampel et al (USPGPUB 2017/0171885) as applied to claims 1, 14 and 26 above, and further in view of Ren et al (USPGPUB 2019/0052502.)

Regarding claim 9 and 22, although Li et al and Hampel fail to teach determining to transmit the silencing signal when the downlink communication use a beam that is quasi co-located (QCL) with the first beam, analogous art, Ren et al disclose determining to transmit the silencing signal when the downlink communication use a beam that is quasi co-located (QCL) with the first beam (see para: 0038, 0042, 0043, 0044, 0174, base station/downlink communication silencing signal w/r beam utilizing QCL.)
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective filing date to implement determining to transmit the silencing signal when
the downlink communication use a beam that is quasi co-located (QCL) with the first
beam, as taught by Ren et al with the combined teachings of Li et al and Hampel for the purpose of further managing interference through silencing signals as associated with shared RF resources.

10.	Claims 5, 10, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US PGPUB 20170353865) in view of Hampel et al (USPGPUB 2017/0171885) as applied to claims 1, 14 and 26 above, and further in view of Zheng et al (USPGPUB 201 1/0194538.)

Regarding claim 5 and 18, although Li et al and Hampel fail to teach wherein the configuration information indicates that transmissions of the silencing signal are
activated for the downlink communication from the network device (base station), in analogous art, Zhang et al disclose wherein the configuration information indicates that transmissions of the silencing signal are activated for the downlink communication from the base station (see Fig. 4, 0041, 0061, activation of silence signal communication.)
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective filing date to implement wherein the configuration information indicates that
transmissions of the silencing signal are activated for the downlink communication from
the base station as taught by Zhang et al with the combined teachings of Li et al  and Hampel for the purpose of further managing interference through silencing signals as associated with shared RF resources.

Regarding claim 10 and 23, although Li el al and Hampel fail to teach wherein the configuration information includes an indication to activate transmission of the silencing signal, and wherein a subsequent reception of configuration information from the network device (base station) indicates to deactivate transmission of the silencing signal, in analogous art, Zhang et al disclose wherein the configuration information 
includes an indication to activate transmission of the silencing signal (see Fig. 4, 0041, 0061, activation of silence signal communication), and wherein a subsequent reception of configuration information from the base station indicates to deactivate transmission of the silencing signal (see Fig. 4, 0041, 0061, activation of silence signal communication, and base station communicates the end of silencing signal transmission.)
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective filing date to implement wherein the configuration information includes an
indication to activate transmission of the silencing signal, and wherein a subsequent
reception of configuration information from the base station indicates to deactivate
transmission of the silencing signal as taught by Zhang et al disclose with the
combined teachings of Li et al and Hampel for the purpose of further managing interference through silencing signals as associated with shared RF resources.

11.	Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable
over Li et al (US PGPUB 20170353865) in view of Hampel et al (USPGPUB 2017/0171885) as applied to claims 1, 14 and 26 above, and further in view of Zheng et al (USPGPUB 201 1/0194538.)

Regarding claim 26, Li et al disclose a method for wireless communication at a
first wireless node, comprising:
setting a wait time associated with a listen before talk procedure based at least
and performing the listen before talk procedure based on the wait time to
determine availability of the shared radio frequency spectrum band for a transmission of
the first wireless node (see para: 0037, 0047, 0069, LBT procedure w/r to setting a
duration time (wait time) for access to shared resources (channels/spectrum).)
Although Li et al fail to teach wherein the silencing signal is based at least in part on the configuration information and a proximity between a first node and a neighboring node, in analogous art, Hampel disclose wherein the silencing signal is based at least in part on the configuration information and a proximity between a first node and a neighboring node (see para: 0029, 0039, 0050, 0059, 0064, silencing signal thru shared spectrum band based on the configuration data and proximity between the first node and the neighboring node.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize wherein the silencing signal is based at least in part on the configuration information and a proximity between a first node and a neighboring node
as taught by Hampel with the teachings of Li for the purpose of further overseeing transmission of messages on silencing signals with minimal, reduced or no interference. 
Although Li et al and Hempel fail to teach an indication that a silencing signal is enabled, in analogous art Zhang et al disclose an indication for enabling/awake a silencing signal for communications of the second wireless node using a shared radio frequency spectrum band (see Fig. 4, 0041, 0061, activation/awake of silence signal
communication indication.)
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective filing date to implement an indication that a silencing signal is enabled/awake as taught by Zhang et al disclose with the combined teachings of Li et al and Hempel for the purpose of further managing interference through silencing signals as associated with shared RF resources.

Regarding claim 27 and 29, although Li et al and Hempel fail to teach wherein the indication that the silencing signal is enabled is received in a transmission from a neighboring network device (base station) and from the UE, in analogous art, Zhang et al disclose teach wherein the indication that the silencing signal is enabled is received in a transmission from a neighboring network device (base station) and from the UE (see Fig. 4, 0041, 0061, activation of silence signal communication associated with eNB and UE.)
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective filing date to implement an indication that a silencing signal is
enabled/awake w/r to network device and UE as taught by Zhang et al disclose with the
combined teachings of Li et al and Hempel for the purpose of further managing interference through silencing signals as associated with shared RF resources.

Regarding claim 28, Li et al further disclose wherein the transmission from the
neighboring network device (base station) is a physical broadcast channel (PBCH) (see para: 0047, beam associated with synch signal (SS/BCH)) or a remaining minimum system information (RMSJ) transmission that indicates a periodicity of the silencing 
signal, and wherein the wait time is determined based on the periodicity of the silencing signal.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
October 29, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467